Citation Nr: 0713909	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-31 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for T11-T12 and L5-S1, herniated nucleus pulposus, 
small disc protrusion with posterior osteophytes, right S1 
radiculopathy.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for depressive disorder. 

3.  Entitlement to an initial compensable disability rating 
for melasma. 

4.  Entitlement to an initial disability rating in excess of 
30 percent for tension headaches with migraine component. 

5.  Entitlement to service connection for left knee 
disability. 





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from January 1982 to 
January 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  The veteran subsequently 
perfected this appeal.


FINDINGS OF FACT

1.  Lumbar spine disability is manifested by palpable 
moderate lumbosacral spasm and moderate tenderness to 
palpation of lumbar paravertebral muscles.  There is no more 
than slight limitation of motion exhibited or moderate 
intervertebral disc syndrome.  

2.  Depressive disorder is manifested by depressed mood and 
affect, but no impairment of thought processes or 
communications, and no evidence of delusions or 
hallucinations, suicidal or homicidal ideations, poor 
hygiene, disorientation, chronic sleep impairment, or memory 
loss.  

3.  Melasma is manifested by brownish patches on her check, 
but no ulceration, exfoliation, or crusting noted.  There 
were no associated systemic or nervous manifestations.  

4.  Tension headaches with migraine component are manifested 
by headaches usually come approximately two to three times 
per week, and are graded as mild 4-5/10 in the pain scale.  
Approximately two times per month the headaches are 
complicated and become an 8/10 in the pain scale, as well as 
being accompanied by nausea, vomiting, photophobia, and 
kinesophobia.  However, the overall evidence of record does 
not establish very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

5.  A current left knee disability, including left patellar 
tendonitis, is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 
percent, but no higher, for T11-T12 and L5-S1, herniated 
nucleus pulposus, small disc protrusion with posterior 
osteophytes, right S1 radiculoapthy are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5242, 5243 (2006).

2.  The criteria for an initial disability rating in excess 
of 10 percent for depressive disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9435 (2006).

3.  The criteria for an initial compensable disability rating 
for melasma have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §4.118, Diagnostic Codes 7803, 7804, 
7806 (2002) and (2006).

4.  The criteria for an initial disability rating in excess 
of 30 percent for tension headache with migraine component 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2006).

5.  Left patellar tendonitis was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran filed service connection 
claims for lumbar spine disability, depressive disorder, skin 
condition of the checks, tension headaches, and left patellar 
tendonitis in March 2002.  The veteran was provided with the 
notice required by the VCAA in a March 2002 letter.  This 
letter informed the veteran to send any pertinent evidence in 
her possession, informed her of the evidence required to 
substantiate the claim, the information required from her to 
enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, and 
that she should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that she was provided 
with the notice required by the VCAA.

For the claims involving the lumbar spine disability, 
depressive disorder, melasma, and tension headaches, the 
claims were substantiated in September 2002 when she was 
granted service connection, assigned a rating and an 
effective date for each claim.  The veteran had not sought a 
specific disability rating or a particular effective date as 
a part of her original claims.  As a result of the grant of 
service connection for these claims and the assignment of a 
specific disability ratings and effective dates, section 
5103(a) notice was no longer required.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007).   

The veteran expressed disagreement with the disability 
ratings assigned in an August 2002 notice of disagreement.  
The veteran was issued a SOC in June 2004.  The SOC provided 
detailed information to the veteran about the pertinent laws 
and regulations.  She was also advised of the evidence 
necessary to establish entitlement to a higher rating for 
each claim under the applicable rating schedule provisions, a 
discussion of the relevant evidence of record, as well as the 
reasons and bases for the disability ratings assigned.  
Consequently, the Board finds that VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d) as well as the regulatory requirements of 
38 C.F.R. § 3.103(b) and continued to assist the veteran 
under section 5103A by informing her of the evidence 
necessary to support the grant of the initial increased 
ratings on appeal.  Dingess at 491, 493, 500-501.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate her claims.  All available evidence 
pertaining to the veteran's claim has been obtained.  The 
claims folder contains service medical records, VA medical 
records, Form DD 214, and statements from the veteran in 
support of her claim.  In addition, the veteran was afforded 
a VA examinations in May 2002, June 2002, and June 2004.  The 
Board finds that VA has satisfied its duty to notify and to 
assist.  All obtainable evidence identified by the veteran 
relative to her claims has been obtained and associated with 
the claims folder, and neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to her claims.

In light of the Board's denial of the veteran's service 
connection claim and appeals for higher initial ratings 
except the spinal disability, no additional disability 
ratings or effective dates will be assigned, so there can be 
no possibility of any prejudice to the veteran under the 
holding in Dunlap, supra.  Additionally, as the Board is 
granting the claim for an increased rating for thoracolumbar 
spine disability, the agency of original jurisdiction will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).


II.  Initial Higher Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires a 
review of the veteran's entire medical history regarding that 
disability.  38 C.F.R. §§ 4.1, 4.2 (2006);  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  If an unlisted 
condition is encountered, it is rated under a closely related 
disease or injury in which the functions affected, the 
anatomical localization, and the symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2006).

In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case.

Thoracolumbar Spine Disability 

In a September 2002 rating decision, the RO granted service 
connection for lumbar spine disability and assigned a 10 
percent rating under Diagnostic Code (DC) 5293.  

During the pendency of the veteran's appeal, the schedule for 
rating disabilities of the spine was revised.  The VA General 
Counsel has held that where a law or regulation changes 
during the pendency of a claim for increased rating, the 
Board should first determine whether application of the 
revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or 
benefits the claimant had prior to enactment of the new rule.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome (IDS) that is postoperative, 
cured, warrants a noncompensable evaluation; IDS that is mild 
warrants a 10 percent evaluation; IDS that is moderate with 
recurring attacks warrants a 20 percent evaluation; IDS that 
is severe, with recurring attacks with intermittent relief 
warrants a 40 percent evaluation; and IDS that is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc with little intermittent relief 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

The regulations regarding the evaluation of IDS were revised 
effective September 23, 2002.  Under the revised regulations, 
IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months (60 
percent); with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent); with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months (20 percent); and with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months (10 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IDS that are present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2006).  The General Rating Formula for 
Diseases and Injuries of the Spine applies to Diagnostic 
Codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating IDS Based on Incapacitating Episodes.  The amended 
criteria for rating spine disabilities are as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire 
spine........................................................
..........100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
............. .........40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
.................30

A 20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 10 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

The June 2004 SOC included made reference to amended criteria 
for rating spine disabilities.  As a result, the veteran will 
not be prejudiced by the Board's application of the revised 
criteria.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Upon review, moderate IDS with recurring attacks is 
demonstrated in the record under the former criteria.  A May 
2002 VA examination report noted evidence of palpable 
moderate lumboscaral spasm and moderate tenderness to 
palpation of lumbar paravertebral muscles.  Right ankle jerk 
was +1, with diminished pinprick sensation on left L4, L5, S1 
dermatomes.  A May 2002 MRI of the lumbar spine revealed 
straightening of the lumbar lordosis, central disk herniation 
of L5-S1, and a small disk protrusion with posterior 
osteophytes at T11-12.  As such, a 20 percent rating is 
warranted under DC 5293.  

An initial rating in excess of 20 percent is not warranted 
under DC 5293.  The May 2002 VA examination report indicated 
that there was no weakness of the legs with a normal muscle 
strength graded 5/5.  There was absent left ankle jerk.  
There were no postural abnormalities of the back, nor fixed 
deformities.  She was in no need for the use of canes, 
crutches, and brace to walk.  

As for other codes under the former criteria, limitation of 
motion of the lumbar spine was rated under DC 5292.  Under DC 
5292, a rating of 20 percent requires evidence of moderate 
limitation of motion of the lumbar spine.  A 40 percent 
rating necessitates evidence of severe limitation of motion 
of the lumbar spine.  The words "slight," "moderate" and 
"severe" are not defined in the rating schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2006).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant." See 38 C.F.R. § 4.40 (2006).

On May 2002 VA examination report, range of motion for 
forward flexion was to 75 degrees, backward extension to 20 
degrees, lateral flexions to 30 degrees and rotations to 30 
degrees.  The physician indicated that there was painful 
motion on the last degree of the range of motion tested.  
This finding does not indicate severe limitation of motion of 
the lumbar spine, even when DeLuca factors are considered.   
Therefore, a higher rating is not warranted under DC 5292.  

There is also no evidence of listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion to warrant a higher rating under DC 5295 for 
lumbosacral strain.  38 C.F.R. § 4.71a (2002).   

A rating in excess of 20 percent under the new rating 
criteria is not warranted.  On June 2004 VA examination, 
range of motion of the thoracolumbar spine was forward 
flexion from 0 - 79 degrees, extension from 0 - 15 degrees,  
lateral bending from 0 - 20 degrees both left and right, and 
rotation from 0 - 30 degrees both left and right.  No pain on 
range of motion was noted, and range of motion was not felt 
to be further limited by fatigue, weakness or repetitive 
motion.  Finally, a higher rating is not warranted due to any 
associated neurological impairment since the degree of 
impairment is no more than mild and the motion loss exhibited 
would not warrant an evaluation greater than 10 percent.  As 
such, a higher rating is not warranted under 38 C.F.R. 
§ 4.71a, DC 5235-5242 (2006).  

The veteran has also not exhibited incapacitating episodes of 
4 weeks but not less than 6 weeks during any 12 month period 
during the claims period.  Thus, a higher rating under 
38 C.F.R. § 4.71a, DC 5243 is not warranted.  

In sum, a 20 percent, but no higher rating is warranted for 
lumbar spine disability.      

Depressive Disorder

In a September 2002 rating decision, the RO granted service 
connection for depressive disorder and assigned a 10 percent 
rating under DC 9435.  38 C.F.R. § 4.130 (2006).   Under the 
general formula for rating mental disorders, a 10 percent 
evaluation is warranted when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2006).

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id. 

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The veteran was given two VA examination reports (May 2002 
and June 2004) during the claims period.  Both reports 
indicated that the veteran did not exhibit symptoms of 
impairment of thought process or communications.  There was 
no evidence of delusions or hallucinations, or inappropriate 
behavior, other than irritability and isolated as reported by 
the veteran.  She did not exhibit suicidal or homicidal 
ideations.  Personal hygiene was maintained.  She was 
oriented to time, place, and person, and no memory loss was 
reported.  The June 2004 VA physician further noted that she 
complained of occasional sleeping problems.  However, this 
did not rise to the level of chronic sleep impairment under 
the 30 percent rating criteria.  Furthermore, while she did 
exhibit depressed mood and affect in both examinations, this 
was the only symptomatology under the 30 percent criteria.  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 71 and 80 reflect that if symptoms 
are present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork). GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. 

The veteran was assigned GAF scores of 65 by the May 2002 VA 
physician and a 75 by the June 2004 VA physician.  The GAF 
scores ranged from transient and expectable reactions to 
psychological stressors to mild symptoms, which is not 
indicative of a 30 percent rating.     
 
Based upon the above, an initial rating in excess of 10 
percent is not warranted.  38 C.F.R. § 4.130, DC 9435.  

Melasma

The veteran was granted service-connection for melasma 
(claimed as a skin condition of the cheeks) in a September 
2002 rating decision.  At that time, the RO assigned a 
noncompensable rating under DC 7806.  

The regulations for the evaluation of skin disabilities were 
revised, effective on August 30, 2002.  67 Fed. Reg. 49,590 
(July 31, 2002).  The June 2004 SOC included made reference 
to amended criteria for rating skin disabilities.  As a 
result, the veteran will not be prejudiced by the Board's 
application of the revised criteria. See Bernard, supra.  

Under the former criteria, disability compensation under DC 
7806, a compensable rating for eczema under the old criteria 
required exfoliation, exudation, or itching involving an 
exposed surface or extensive area.  A 30 percent rating 
required exudation or itching constant, extensive lesions, or 
marked disfigurement.  A 50 percent rating required 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  38 
C.F.R. § 4.118, DC 7806 (2002).

Effective August 30, 2002, a compensable rating under the new 
criteria requires involvement of at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating requires 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  See 67 Fed. 
Reg. 49,596 (July 31, 2002); 38 C.F.R. § 4.118 DC 7806 
(2006).

Under the former criteria, a ten percent rating was warranted 
for superficial scars that were poorly nourished with 
repeated ulceration.  38 C.F.R. § 4.118, DC 7803 (2002).  The 
current criteria listed under DC 7803 provide for a 10 
percent rating for superficial scars that are unstable. 

Superficial scars that were tender and painful on objective 
demonstration warranted a 10 percent rating under DC 7804.  
38 C.F.R. § 4.118 (2002).  Superficial scars that are painful 
on examination warrant a 10 percent rating under the revised 
criteria codified at DC 7804.  Scars may also be rated on the 
basis of the limitation of function of the part affected 
under the old and revised criteria codified at DC 7805.

Upon review, the only evaluation noted after service is the 
VA examination report dated in June 2002.  It appears that 
the veteran failed to report to the scheduled June 2004 VA 
examination for skin evaluation.  

The June 2002 VA examination report indicates that the 
veteran had a history of face spots in service and had been 
treated with Retin-A cream to no avail.  The veteran 
currently takes over-the-counter creams for treatment.  
Examination revealed brownish patches on her cheeks.  No 
ulceration, exfoliation, or crusting is noted.  There is no 
associated systemic or nervous manifestations.  No lesions or 
allergic contact dermatitis are present.  The diagnosis is 
melasma.  

Based upon the evidence, a compensable rating is not 
warranted under the former for 7806.   As for the new 
criteria, while no percentage of exposed area affected by the 
melasma was given in the June 2002, the RO afforded the 
veteran an opportunity for a new evaluation to be performed 
in June 2004.  As the veteran did not appear, the percentage 
of exposed area for the brownish patches on her cheeks is 
unknown.  As such, a compensable rating is not warranted 
under the new criteria for DC 7806.

The melasma was not shown to be poorly nourished, unstable, 
tender or painful to warrant a compensable rating.  38 C.F.R. 
§ 4.118, DCs 7803, 7804; 38 C.F.R. § 4.118 DCs 7803, 7804 
(2006).  The available evidence also does not show any 
characteristic of disfigurement of the fact to warrant a 
compensable rating under the current criteria for DC 7800.  
38 C.F.R. § 4.118, DC 7800 (2006). 

Tension Headaches

In a September 2002 rating decision, the RO granted service 
connection for tension headaches with migraine component and 
assigned a 30 percent rating under DC 8100.  Under that code, 
the current 30 percent evaluation contemplates characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  A 50 percent evaluation requires 
evidence of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2006).

Relevant evidence includes a June 2006 VA examination report, 
which indicated that the veteran's headaches usually come 
approximately two to three times per week, and are graded as 
mild 4-5/10 in the pain scale.  Approximately two times per 
month the headache is complicated and becomes an 8/10 in the 
pain scale, as well as being accompanied by nausea, vomiting, 
photophobia, and kinesophobia.  The duration of the headaches 
is usually a few hours that can extend to be the whole day.  
The veteran takes Motrin and Tylenol to alleviate the 
headaches.  There was no weakness or fatigue, but there was 
functional loss with the attacks that happened twice a month, 
in view that she could not perform any activities of daily 
living while she has the attacks.  Examination was otherwise 
normal. 

Given the evidence of record, the Board finds that a 
disability rating in excess of 30 percent is not warranted.  
The veteran has reported only two headaches per month that 
interfere with her ability to perform activities of daily 
living.  As noted above, a rating of 50 percent under 
Diagnostic Code 8100 requires evidence of very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability. There is no showing that this 
results in severe economic inadaptability.  Other 
evaluations, including VA examination for psychiatric 
problems dated in May 2002 and June 2004, indicate that the 
veteran has full-time employment.  The record simply does not 
reflect a level of impairment warranting a disability rating 
greater than 30 percent under Diagnostic Code 8100.



Summary

In sum, a rating of 20 percent, but no higher, is warranted 
for lumbar spine disability.  However, the preponderance of 
the evidence is against a rating in excess of 10 percent for 
depressive disorder, a compensable rating for melasma, or a 
rating in excess of 30 percent for tension headaches with 
migraine component.  As such, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's higher initial rating claims for 
depressive disorder, melasma, or tension headaches with 
migraine component that would give rise to a reasonable doubt 
in favor of the veteran; the benefit-of-the- doubt rule is 
not applicable, and the appeal are denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



Extraschedular

Finally, the evidence does not reflect, nor is it contended 
otherwise, that the schedular criteria are inadequate to 
evaluate the veteran's claims.  In that regard, the Board 
does not find that record reflects that the veteran's 
disabilities on appeal have caused marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluations), necessitated frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  No periods 
of hospitalization due to the veteran's service-connected 
disabilities are noted during the claims period.  The veteran 
is also noted as currently employed; there is no objective 
evidence that she is underemployed due to service-connected 
disability.  Neither the veteran nor his representative have 
indicated that an extra-schedular evaluation is in order.  

In light of the foregoing, the Board finds that it is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




III.  Service Connection

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "It is the 
responsibility of the BVA, . . . to assess the credibility 
and weight to be given to evidence".  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

Upon review, service medical records reflect treatment for 
left knee problems.  Specifically, the veteran was treated 
for a left knee strain in February 1993, left supra patellar 
tendonitis secondary to overuse in February 1996, left 
patellar tendonitis (proximal) in September 2000, and 
recurrent left knee retropatellar pain syndrome.  None of the 
treatment in service was for an injury, although there were 
subjective complaints of swelling and pain in the left knee.   

While the service medical records show treatment and 
evaluations for a left knee problems in service, a current 
left knee disability, including left patellar tendonitis, is 
not shown.  VA examination report dated in May 2002 indicated 
that the veteran did not have any left knee pain at the time 
of examination.  Evaluation showed range of motion of the 
left knee as 0 degrees to extension and 120 degrees to 
flexion.  There was no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, or abnormal movement of the left knee.  There was 
moderate crepitus of the left knee, but no patellar grinding.  
The diagnosis was negative musculoskeletal left knee joint 
examination.  X-ray report dated in May 2002 showed normal 
findings.  

As noted above, there must be a current diagnosed disability.  
See Brammer, supra.  In this case, evaluation of the left 
knee performed in May 2002  failed to show a current 
diagnosis and x-rays taken the same month were found normal.  
There is no evidence of a current diagnosed left knee 
disability.    

A clear preponderance of the evidence is against the claim 
and the benefit of the doubt doctrine is not applicable; the 
claim is denied.  See 38 U.S.C.A. § 5107(b).


ORDER

An initial disability rating of 20 percent, but no higher, 
for T11-T12 and L5-S1, herniated nucleus pulposus, small disc 
protrusion with posterior osteophytes, right S1 radiculopathy 
is allowed, subject to the regulations governing the award of 
monetary benefits.  

An initial disability rating in excess of 10 percent for 
depressive disorder is denied. 

An initial compensable disability rating for melasma, claimed 
as skin condition of the cheeks is denied 

An initial disability rating in excess of 30 percent for 
tension headaches with migraine component is denied.  

Service connection for left knee disability is denied.  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


